Citation Nr: 1203328	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  06-08 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for service-connected history of low back strain with residual low back pain and tenderness with minimal degenerative joint disease (low back disability).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from December 1966 to September 1991.  
The issues of entitlement to a rating in excess of 10 percent for low back disability prior to June 22, 2009 and entitlement to a rating in excess of 20 percent for low back disability since June 22, 2009 were remanded by the Board of Veterans' Appeals (Board) in August 2010 to the Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan (RO) to determine whether the Veteran had radiculopathy of the lower extremities due to his service-connected low back disability.  

A July 2011 rating decision granted an effective date of October 22, 2004 for a 20 percent rating for low back disability and granted service connection for radiculopathy of each lower extremity, effective October 22, 2004, with a 40 percent rating assigned for radiculopathy of the right leg and a 20 percent rating assigned for the left leg.  


FINDINGS OF FACT

1.  All known and available service medical records have been obtained; the Veteran has been advised under the facts and circumstances of this case as to the evidence which would substantiate his claim for a rating in excess of 20 percent for service-connected low back disability; and he has otherwise been assisted in the development of his claim.

2.  Motion of the low back on VA evaluation in June 2009 included 60 degrees of forward flexion and combined motion of more than 120 degrees; there is no ankylosis of the thoracolumbar spine.   


CONCLUSION OF LAW

3.  The criteria for an evaluation in excess of 20 percent for low back disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.7, 4.71a Diagnostic Code 5242 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).


Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2011); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  A letter was sent to the Veteran in November 2004, prior to adjudication, informing him of the requirements needed to establish entitlement to an increased evaluation.  Another VCAA letter was sent in April 2006.

In accordance with the requirements of VCAA, the above-noted letter informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  Additional private medical evidence was subsequently added to the claims files after the letter.

In compliance with the duty to notify the Veteran of what information would substantiate his claim, the Veteran was informed in a March 2006 letter on disability ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  A relevant VA examination was conducted in June 2009.

The Board concludes that all available evidence that is pertinent to the claim decided herein has been obtained and that there is sufficient medical evidence on file on which to make a decision on the claim.  The Veteran has been given ample opportunity to present evidence and argument in support of his claim.  The Board additionally finds that general due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2011).
Increased Rating Claim

The Veteran was granted service connection for low back disability by rating decision in August 1992 and assigned a 10 percent evaluation effective from October 1, 1991.  He filed a claim for increase in October 2004, which was denied by rating decision in February 2005, and he timely appealed.  A February 2010 rating decision granted a 20 percent rating effective June 22, 2009.  As noted above, a July 2011 rating decision granted an earlier effective date of October 22, 2004 for the assignment of the 20 percent rating.  

The Veteran contends that his service-connected low back disability is more severely disabling than is reflected by the currently assigned rating.  Because the disability is not shown to manifest the symptomatology required for a higher rating under the rating schedule, and VA is obligated to only apply the applicable rating schedule to disability rating claims, the claim for an increased rating for low back disability will be denied.  Massey v. Brown, 7 Vet. App. 204 (1994); Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  


Laws and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  

In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, see Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991), where service connection has already been established, and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  
The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  

38 C.F.R. § 4.40 notes that disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence of part or all of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2011).

38 C.F.R. § 4.45 provides that factors of disability involving a joint reside in reductions of its normal excursion of movements in different planes of motion and therefore, inquiry will be directed to such considerations as weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; and incoordination (impaired ability to execute skilled movements smoothly).  38 C.F.R. § 4.45 (2011).
The Court has held that when a Diagnostic Code provides for compensation based upon limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be considered, and that examinations upon which the rating decisions are based must adequately portray the extent of functional loss due to pain "on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  See Butts v. Brown, 5 Vet. App. 532 (1993).


Schedular Criteria

Under the rating criteria, Diagnostic Code 5242 (degenerative arthritis of the spine) can be evaluated under the following general rating formula for diseases and injuries of the spine:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:

A 10 percent rating will be assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent of more of height.

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.
A 40 percent rating requires evidence of forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating will be assigned with evidence of unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating requires evidence of unfavorable ankylosis of the entire spine.

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2011).

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings cannot to be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003, to include Note 1 (2011). 

Analysis

According to a November 2004 statement from J. C. McLean, D.C., the Veteran had been treated since August 2001 for arthritis.  It was noted that, as a consequence of the Veteran's compensatory-type gait, the inflammation of his arthritic joints could cause greater irritation and joint problems in his low back and hips.  

Private X-rays of the low back in November 2005 showed degenerative changes at several levels; a CT scan was noted to show mild to moderate degenerative changes.

Also on file are private treatment records dated from January to March 2006.  A January 2006 MRI reveals degenerative disc changes at L5-S1 with bulging of the disc.  February 2006 X-rays show multilevel degenerative disc changes, spondyloarthrosis, and facet joint degenerative changes of the lower lumbar spine.

VA medical reports dated from February 2007 to October 2010 do not contain treatment records related to the low back.

The Veteran complained on VA spine evaluation in June 2009 of daily low back pain, which he described as nine out of a possible ten in severity, with radiation to the lower extremities.  The claims files were unavailable, but the medical records were reviewed.  The Veteran said that he had retired from work in 2001 due to colitis and back pain.  On physical examination, it was noted that the Veteran walked with a limp to the left.  He had spasm, pain with motion, tenderness, and weakness; there was no muscle atrophy.  There was some loss of motor function and reflexes at the ankles but no sensory loss.  Range of motion of the low back included flexion from 0 to 60 degrees, extension from 0 to 20 degrees, lateral bending from 0 to 20 degrees to either side, and rotation from 0 to 15 degrees on the right and from 0 to 20 degrees on the left.  Repetitive motion resulted in some changes, with extension from 0 to 15 degrees, right lateral bending from 0 to 15 degrees, rotation on the right from 0 to 20 degrees, and rotation on the left from 0 to 15 degrees.  

X-rays in June 2009 showed diffuse moderate degenerative disc disease.  The Veteran's low back disability affected his daily activities, with a severe effect on chores, shopping, and travel and prevention of exercise, sports, and recreation.  There was a moderate effect on bathing, dressing, and using the toilet.  The diagnosis was degenerative joint disease of the spine.  

It was noted in an August 2009 VA Addendum that the claims files had been reviewed.  According to a September 2009 VA opinion, based on review of the claims files, the Veteran's radiculopathy of the lower extremities was considered to be causally related to his service-connected low back disability.

The above medical evidence shows that the Veteran does not have active flexion of the thoracolumbar spine that is restricted to 30 degrees or less or findings even approaching favorable ankylosis of the entire thoracolumbar spine, which are the criteria for a rating of 40 percent.  

While the Veteran did have some additional loss of motion on repetitive testing in June 2009, there was no additional loss of flexion and the overall loss was only a total of 10 degrees.  In fact, the Veteran's flexion of the low back from 0 to 60 degrees is the minimum restriction for a 20 percent rating.  Additionally, combined range of motion even after repetition was 145 degrees, which would warrant only a 10 percent rating under the rating schedule.  Consequently, the Veteran's low back symptomatology does not warrant a rating in excess of 20 percent during the appeal period at issue under the rating criteria for the spine, to include consideration of the factors noted in DeLuca, 38 C.F.R. § 4.40, and 38 C.F.R. § 4.45.  As Diagnostic Code 5003, for arthritis, does not provide greater than a 20 percent rating, a higher rating is also not warranted under this code.

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  
Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Pertinent to a claim for an increased rating, lay testimony is competent when it  describes symptoms, which supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, for the need for a VA examination to arise, a claimant would only need submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation.).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

In this case, the Veteran is competent to report his low back symptoms, which include pain and loss of motion.  His complaints are competent to the extent that they reflect pain.  The Veteran's complaints have been considered; however, the assigned percentage ratings are primarily based on the objective criteria discussed above.     

Ordinarily, the Schedule will apply unless there are exceptional or unusual factors, which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

According to the regulation, an extraschedular rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2011).  

The schedular evaluations in this case are not inadequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected disorder at issue, but the medical evidence reflects that those manifestations are not present in this case.  See 38 C.F.R. § 4.1 (2011).

The medical findings do not indicate that the Veteran's low back disability alone causes "marked" interference with employment.  Although the Veteran was not working, he said that he retired due to colitis and back pain.  The Board would note that VA evaluation in June 2009 revealed forward flexion of the back to 60 degrees and combined range of motion that only changed 10 degrees on repetition and was still to 145 degrees.  There is also no evidence of frequent periods of hospitalization due to either service-connected disorder.  Consequently, the Board finds that the criteria for referral for the assignment of an extraschedular evaluation for the low back pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995). 

As the preponderance of the evidence is against the increased rating claim denied above, the benefit-of-the-doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An evaluation in excess of 20 percent for low back disability is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


